                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

 ANTHONY PORTER,                             )
                                             )
               Plaintiff,                    )
                                             )
        v.                                   )            No. 1:18-CV-00139-AGF
                                             )
 CAPE GIRARDEAU COUNTY                       )
 SHERIFF'S OFFICE, et al.,                   )
                                             )
               Defendants.                   )


                              MEMORANDUM AND ORDER

       This matter is before the Court on the motion (ECF No. 52) to compel filed by

Plaintiff, pro se, on July 1, 2019. On May 29, 2019, the Court granted Plaintiff’s motion

for appointment of counsel. ECF Np. 48. The Clerk of Court issued a Notice of

Appointment of Pro Bono Counsel on June 3, 2019 (ECF No. 5), and on June 4, 2019, the

Clerk sent a copy of the Court file to appointed counsel. Appointed counsel has now

entered his appearance on behalf of Plaintiff. ECF No. 51. In light of the appointment of

counsel, the Court will deny Plaintiff’s pro se motion. Plaintiff may seek relevant

discovery through appointed counsel and in accordance with the Federal Rules of Civil

Procedure.

       The Court also notes that, in its Order granting Plaintiff’s motion for appointment

of counsel, it required appointed counsel to file an amended complaint within 28 days of

receipt of a copy of the Court file. The Court denied without prejudice a motion to

dismiss Plaintiff’s pro se amended complaint, subject to reconsideration if appointed
counsel failed to timely file an amended complaint. Appointed counsel has not yet filed

an amended complaint.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s pro se motion to compel is

DENIED. ECF No. 52.

      IT IS FURTHER ORDERED that appointed counsel shall file an amended

complaint on behalf of Plaintiff no later than July 31, 2019. If an amended complaint is

not timely filed, the Court may reconsider the motion to dismiss filed by Defendants

Cape Girardeau County, Captain James P. Mulcahy, Sheriff John Jordan, and Captain

Ruth A. Dickerson (ECF No. 32).

      IT IS FURTHER ORDERED that, if they have not done so already, appointed

counsel and defense counsel shall promptly meet and confer as to whether any

amendment to the Case Management Order is necessary.



                                            ________________________________
                                            AUDREY G. FLEISSIG
                                            UNITED STATES DISTRICT JUDGE

Dated this 2nd day of July, 2019.




                                          -2-
